DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 	This Office action is in response to the amendment filed November 25, 2020 in which claim 1 was amended.
 	The rejection of the claims under 35 USC 103 over Aldred in view of Garbolino is withdrawn in view of the amendment to the claim and Applicant’s arguments.
 	Applicant’s arguments are moot in view of the examiner withdrawing the rejection and the new grounds of rejections that follow.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 17 18 and their dependents are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 1(a) recites mixing the fat powder, the liquid oil, the water-phase and the gas-phase. Claim 1(b) recites post-aeration of the emulsion to introduce the gas-phase. 
 	Claim 10 is rejected because emulsification occurs in step (b). Step (a) is a mixing step.
 	Claim 17 recites the fat powder is added after emulsification.  However, claim 1 recites that the emulsion is formed with the fat powder, liquid oil and water-phase. Clarification is required.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 18 does not further limit claim 1 because claim 1 already contains these limitations.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-14 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lincklaen (US 3,796,815) in view of Wilton (US 3,682,656).
 	Lincklaen teaches a pourable margarine which has an improved stability against oil separation.  The pourable margarine contains about 20% by wt of an aqueous phase and about 80% by wt of a fatty phase.  The fatty phase contains 90-99.5% of a liquid vegetable oil or animal oil and about 10-0.5% by wt of a hard fat component (see abstract; col. 2, lines 47-50; col. 3, lines 50-57).  The hard fat having a slip melting point of from 40-80 C and a particle size of at least 90% of 0.1 to 30 micron (see col. 2, lines 53-56).  Suitable liquid oils are oleins of animal fats, cottonseed oil, olive oil, peanut oil and oils containing large proportions of polyunsaturated fatty acids (sunflower, soybean, grapeseed, corn, etc.) (see col. 3, lines 50-61).  The margarine may further contain 0.05-0.5 % of a monoglyceride (see col. 3, lines 47-49).  The emulsion may be prepared by conventional margarine preparative techniques, for example by use of scraped-surface heat exchangers, such as Votators (A-units and C-units).  In such apparatus the oil phase and aqueous phase are simultaneously blended and chilled (see col. 4, lines 55 through col. 5, lines 1-2).  Lincklaen teaches that it is known to add lecithin to 
 	Lincklaen does not specifically teach the addition of a gas.  However, Wilton meets this limitation.  Wilton teaches substantially the same margarine composition as Lincklaen except Wilton adds a gas phase to her margarine and also melts the hard fat during the process (see abstract; col. 5, lines 18-21; col. 6, lines 11-12).  Wilton adds 0.5-25 % by volume gas bubbles (see col. 2, lines 55-56).  The gas may be air, carbon dioxide or nitrogen (see col. 3, lines 9-13).  Wilton also uses emulsifiers such as a combination of monoglycerides and lecithin (see col. 3, line 71 through col. 4, lines 1-3).
 	It would have been obvious to one of ordinary skill in the art to include a gas phase in the emulsion because Wilton teaches that the stability of the pourable margarines (emulsions) is further improved by the presence of the gas bubbles.  Wilton does notes specifically teach the properties of the gas.  However, it would be reasonable to expect that the gases of Wilton would meet these limitations because he teaches the same gas (nitrogen) as that of the present invention.
 	With respect to claim 7 (vol.% gas) and claim 8 (wt% of liquid oil), a prima facie case of obviousness exists because it would have been obvious to one of ordinary skill in the art to optimize the proportions of the gas and liquid oil through routine experimentation for the best results. As to optimization of results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also In re Woodruff, 919 
 	With respect to claim 4, (the solid fat content of the hard stock fat), it would be reasonable to expect that modified Lincklaen meets this limitation because he teaches the same hard stock fat as applicant.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lincklaen (US 3,796,815) in view of Wilton (US 3,682,656) and further in view of Garbolino (US 20080193628) (appears on PTO-892 of 5/16/2019).
 	Lincklaen does not specifically teach that the micronized fat powder is produced by supercritical melt micronization. However, Garbolino meets this limitation.
 	Garbolino teaches a process for the preparation of spreadable edible dispersions comprising solid structuring agent particles (see abstract). The solid structuring agent particles are prepared using a micronization process. In the micronization process the solid structuring agent particles are prepared by preparing a homogeneous mixture of structuring agent and liquefied gas or supercritical gas at a pressure of 5-40 MPa and expanding the mixture through an orifice, under such conditions that a spray jet is applied in which the structuring agent is solidified and micronized (see para 0056).
 	It would have been obvious to one of ordinary skill in the art to prepare the fat powder as claimed because Garbolino teaches that it is old known to prepare fat powders by this process and that these powders serve to structure the fat phase and help to stabilize the dispersion (see para 0051), without involving a heating and cooling step which requires a lot of energy (see para 0012-0013). 	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


/CEPHIA D TOOMER/Primary Examiner, Art Unit 1771                                                                                                                                                                                                        15518631/20210211